Smith, Judge,
concurring specially.
1. Because BNL does not appeal the dismissal of the bad faith claim, I agree with the majority’s affirmance of the grant of summary judgment in favor of Lloyd’s on this claim in both the declaratory judgment action and the damages action.
2. I also agree with the majority that summary judgment was inappropriate as to the remaining issues. However, I cannot agree with the analysis relating to these issues in the majority opinion. In my view, the exact meaning of § 12 of the policy is not clear. Its construction, therefore, was a question for the court. OCGA § 13-2-1. The record contains no indication of how the trial court construed § 12.
However, resort to our own construction of § 12 of the policy is not necessary in order to arrive at the conclusion that summary judgment was improperly granted as to the remaining issues. In this casé, which involves one of the largest bank frauds in history, the voluminous record is replete with factual disputes. Most of these involve the issue of whether, and if so, when, BNL had knowledge that its employees in Atlanta were dishonest. That issue is material both to BNL’s claim on the policy and to Lloyds’s defense. It must be resolved by a jury.
The three pieces of evidence upon which the trial court’s judg*420ment primarily rested — the BSI telex, the auditor’s note, and the “Porzio memorandum” — are insufficient to support a grant of summary judgment. “We are bound by the premise that in motions for summary judgment, the evidence must be construed most favorably toward the party opposing the grant of the same; and most unfavorably toward the party applying for the motion for summary judgment. All inferences and conclusions which arise from the evidence must be likewise construed. [Cits.] The cardinal rule of the summary [judgment] procedure is that the court can neither resolve facts nor reconcile the issues but only look to ascertain if there is an issue. [Cit.]” Daniel v. Bank South Corp., 183 Ga. App. 274, 277 (358 SE2d 664) (1987).
Decided May 10, 1995.
King & Spalding, Walter W. Driver, Jr., Richard A. Schneider, for appellant.
Phillips & Reid, Brendan F. Flanagan, for appellees.
Here, differing inferences and conclusions may be drawn, and were in fact drawn, by the parties from the facts surrounding each of these exhibits. The trial court improperly resolved these conflicts in favor of Lloyd’s. Only a jury may do that.
Because I agree that the trial court’s grant of summary judgment in favor of Lloyd’s on the remaining claims must be reversed, I concur in the judgment of the majority.
I am authorized to state that Presiding Judge Pope joins in this special concurrence.